Citation Nr: 1641057	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  14-16 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for lumbar degenerative disc disease, status post L5-S1 fusion (lumbar spine disability) prior to May 31, 2016.

2.  Entitlement to an initial evaluation in excess of 40 percent for lumbar spine disability from May 31, 2016.

3.  Entitlement to an initial evaluation in excess of 10 percent prior to May 28, 2012, and in excess of 30 percent thereafter, for migraine headaches. 

4.  Entitlement to separate compensable ratings for objective neurologic abnormalities associated with service-connected lumbar spine disability.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to July 11, 2014.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to December 1992, and from January 1997 to March 2011.

This matter comes before the Board of Veterans Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that, in pertinent part, granted service connection for the Veteran's lumbar spine disability, evaluated as 20 percent disabling, and migraine headaches, evaluated as noncompensable.  The ratings were effective April 1, 2011, the day after separation from service.  The Veteran filed notices of disagreement with the evaluations of these conditions in June 2012.  The RO issued a statement of the case dated in December 2013, and sent to the Veteran in March 2014, that increased the evaluation of the Veteran's lumbar spine disability to 40 percent disabling, and increased the evaluation of the migraine headaches disability to 10 percent disabling prior to May 28, 2012, and 30 percent thereafter.  The Veteran submitted his substantive appeal in April 2014.

In April 2015, the RO granted entitlement to a TDIU July 11, 2014.  

In June 2016, the Veteran and his friend, accompanied by the Veteran's representative, testified at a hearing before the undersigned in Washington D.C.  A transcript of the hearing is of record.  

After the most recent statement of the case, additional relevant evidence was submitted, accompanied by a waiver of initial RO consideration.  This evidence will be considered in reviewing the Veteran's claims.

With respect to the question of neurological disorders associated with the Veteran's service-connected lumbar spine disability, the Board notes that the Veteran, in testimony before the Board, indicated that he had radiculopathy of the lower extremities and other possible neurological conditions associated with his service-connected lumbar spine disability.  The General Rating Formula for Diseases and Injuries of the Spine, Note 1, provides that associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  As such, the Board considers this issue as part and parcel of the Veteran's service-connected lumbar spine disability and this issue should be viewed as being in appellate status.

In addition, with respect to the claim of entitlement to individual unemployability prior to July 11, 2014, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of any rating claim when such claim is raised by the record.  Thus, the Veteran's claim for TDIU is part and parcel of his claims for higher initial ratings for his lumbar spine and migraine headache disabilities.  As those claims are based on the Veteran's timely disagreement with the initial ratings assigned in connection with the grant of service connection for these disabilities, the relevant appeal period begins April 1, 2011. 

The issue of entitlement to separate compensable ratings for objective neurologic abnormalities associated with service-connected lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  Prior to May 31, 2016, symptoms of the Veteran's lumbar spine disability have not included or more nearly approximated ankylosis or incapacitating episodes due to intervertebral disc syndrome. 

2.  From May 31, 2016, symptoms of the Veteran's lumbar spine disability have more nearly approximated incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

3.  For the appeal period, the evidence is approximately evenly balanced as to whether the symptoms of the Veteran's headaches have more nearly approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

4.   The Veteran's service-connected disabilities precluded substantially gainful employment prior to July 11, 2014.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for lumbar spine disability prior to May 31, 2016, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.71a, Diagnostic Code 5237, 5242 (2015). 

2.  From May 31, 2016, with reasonable doubt resolved in favor of the Veteran, the criteria for a 60 evaluation for lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.71a, Diagnostic Code 5242 (2015).

3.  For the appeal period, with reasonable doubt resolved in favor of the Veteran, the criteria for the maximum schedular rating of 50 percent for headaches have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124; Diagnostic Code 8100 (2015). 

4.  The criteria for entitlement to a TDIU have been prior to July 11, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

In notice provided prior to the Veteran's discharge from active duty, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's claims arise from an appeal of the initial grant of service connection and entitlement to individual unemployability.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations in connection with the claims decided herein that fully address the criteria for deciding the claims.  As indicated in the discussion below, the examiners reviewed the Veteran's medical history and claims file and offered reasoned opinions based on a review of the relevant evidence, and the Board therefore finds the examinations adequate.

II.  Higher Initial Ratings.

Disability evaluations are determined by comparing a Veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, the United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A. Lumbar Spine Disability.

The Veteran's lumbar spine disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5241-43, applicable to degenerative arthritis of the spine.  All diseases and injuries of the spine other than intervertebral disc syndrome (IVDS), however, are rated under the general rating formula for diseases and injuries of the spine (general rating formula).  IVDS is rated either under the general rating formula or under the Formula for Rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the general rating formula, a 40 percent rating is warranted where forward flexion of the thoracolumbar spine 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A higher schedular rating under the general rating formula is 50 percent for unfavorable ankylosis of the entire thoracolumbar spine and 100 percent for ankylosis of the entire spine.  In addition, under the formula for rating IVDS based on incapacitating episodes, a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note 1 to the Formula for Rating IVDS based on incapacitating episodes defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

The Veteran was afforded a VA examination dated in December 2010 with respect to his back claim.  The pre-discharge examination revealed complaints of moderate back pain daily and difficulty with physical activity due to degenerative disc disease of the lumbar spine.  The physical examination revealed moderate muscle spasm of the right paravertebral area of the back.  At the examination, the range of motion of the lumbar spine was listed as 60 degrees of forward flexion (normal 90 degrees), extension to 25 degrees (normal 30 degrees), right lateral flexion 20 degrees and left lateral flexion 25 degrees (normal 30 degrees) and rotation 25 degrees bilaterally (normal 30 degrees).  The doctor noted that repetitive motion did cause additional limitation of motion of the spine with right rotation reduced to 20 degrees due to pain and diminished endurance.  

The Veteran's outpatient treatment records were reviewed, but did not indicate evidence of favorable ankylosis of the entire thoracolumbar spine.

The Veteran submitted reports of his treating physicians.  A March 2014 report of Dr. G indicated that the Veteran has multi-level spondyloarthropathy
(degenerative dessicated discs facet arthropathy sacroilntis) throughout the lumbosacral spine, especially L3-S1.  He underwent L5-S1 fusion in the military, but continued to experience episodes of sudden onset, acute incapacitating lumbar pain.  The Veteran reported 6-8 of these annually which last approximately one week, significantly disabling him with diminished activity for up to two weeks afterwards.  During these acutely disabling episodes he will seek chiropractic care and self-treat with ice, bed rest for the ensuing week.

A March 2014 report of Dr. L reported the Veteran medical history and indicated that the Veteran continues to experience episodes with the sudden onset of acute incapacitating lumbar pain.  These episodes were noted to occur 6 to 8 times yearly and last in duration from 4 to 7 days with diminished activity for up to 2 weeks following.   His symptoms were found to be at his pre-surgery level of pain and incapacitation.  Dr. L stated that these episodes have a significant impact on the Veteran's activities of daily living and ability to work.  These episodes were noted to be treated with immediate chiropractic care, bed rest/ice for several days to a week, and emergency room evaluation and treatment.  These incapacitating episodes represent a total duration of more than 6 weeks in the past 12 months - same for previous years dating back to 1999.

Finally, in a March 31, 2016 report, Dr. L reported that the Veteran has endured increasing frequency and intensity of incapacitating episodes of acute lumbar back pain associated with degenerative disk disease.  He has incurred two such episodes in the past eight months.  Both episodes lasted longer than six weeks and required bed rest, series of epidural, steroid, and sacroiliac joint injections and continuing chiropractic care.  He faces the likelihood of additional invasive spinal fusion surgery,

The Veteran submitted a statement in June 2016 in which he reported that, in addition to living with daily pain, he continues to suffer acute, worsening episodes of incapacitating back pain that now last for 6 weeks or longer.  He indicated that he experienced two such episodes in the past 8 months.  Both times he spent days on bed rest, with diminished activities for weeks afterward.  He also reported receiving a series of spine injections during both episodes and indicated that he faced the near-certainty of additional surgery in the future.  The Veteran testified in June 2016 to incapacitating episodes four times a year, two in the past 8 months in which he was completely locked up.

Based on the foregoing, the Board finds that, prior to May 31, 2016, an evaluation higher than 40 percent is not warranted.  Neither the private and VA treatment notes nor the VA examination report indicate that there was unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  The lay statements similarly do not indicate that there has been ankylosis.  Moreover, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45 (2013), this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis. See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  

However, the evidence does indicate that the Veteran has suffered from incapacitating episodes due to IVDS of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  In this regard, the Board notes that the Formula for Rating IVDS based on incapacitating episodes defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See Note 1.  In the May 13, 2016 report of Dr. L, the Veteran was noted to have two incapacitating episodes of acute lumbar back pain associated with degenerative disk disease in the past eight months that lasted longer than six weeks and required bed rest, series of epidural, steroid, and sacroiliac joint injections and continuing chiropractic care.  A March 2014 report by Dr. L also notes incapacitating episodes, that represented a total duration of more than 6 weeks in the past 12 months - same for previous years dating back to 1999.  That report, however, did not indicate that bed rest was prescribed for the whole of the 6 weeks.  Rather the report indicated that the condition was treated with bed rest/ice for several days to a week, indicating that such treatment may have been somewhat less than the 6 total weeks required for a higher evaluation.

In sum, the board finds that a higher evaluation of 60 percent is warranted for the Veteran's service-connected lumbar spine disability from and after May 31, 2016.  Prior to May 31, 2016, however, the preponderance of the evidence does not reflect symptoms that more nearly approximate the criteria for a rating higher than 40 percent.  As such, the benefit of the doubt doctrine is not for application prior to May 31, 2016 and the claim for an increased rating for lumbar spine disability for such period is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Migraine Headaches

The Veteran's headaches disability is currently evaluated as 10 percent disabling prior to May 28, 2012, and 30 percent thereafter under Diagnostic Code 8100.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this Diagnostic Code, a 10 percent rating is warranted for characteristic prostrating attacks averaging one in 2 months  over the last several months; a 30 percent rating is warranted for characteristic prostrating attacks occurring on average once a month over the last several months; the maximum schedular rating of 50 percent is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The Veteran was afforded a VA examination dated in December 2010.  In that report, the Veteran was noted to take medication for migraines.  It was noted that if he takes the medication, the headaches would be relatively mild, lasting less than an hour.  But if he does not have medication, the headache will become more severe and will be incapacitating on average about a day, although occasionally multiple days.  The examiner indicated that the incapacitating headaches would occur approximately 5 times a year and were associated with sensitivity to movement, photophobia and phonophobia and the Veteran would remain in a dark room during the incapacitating migraines. 

In a March 2014 report by the Veteran treatment physician, the physician noted that the Veteran's history of severe migraines was well-documented and, despite an extensive neurology evaluation and multiple treatments and medications, he continues to have very frequent headaches that are completely prostrating.  During an acute migraine episode, it was reported that the Veteran is completely incapacitated for 1-3 days with residual symptoms for the following 2-3 days.  He has significant difficulty with his activities of daily living during this time and is unable to perform any type of work function with resulting significant economic impact.  The physician reported that the Veteran indicated that his decision to retire from his civilian job was made in large part due to his continued struggles with migraine headaches and his chronic lumbar spine dysfunction.  

In May 2016, the Veteran's physician again reported that the Veteran continues to experience prostrating migraine headache attacks at an average of three or more times per month, despite a regimen of daily medication, emergency medication (including injectable versions), and even Botox injections into the forehead region. These attacks can last for days at a time. This has been an ongoing condition since 2006, and has resulted in emergency room visits, loss of employment time, and a significant impact on his daily activities and economic livelihood.

The Veteran's outpatient treatment records were also reviewed.  In March and October 2015, the Veteran was noted to have a history of recurrent migraines since 2005, occurring 1-2 time per week, and lasting up to several days.  He was also noted to experience near daily dull background headaches and has had multiple ER visits for refractory migraines.  A January 2015 treatment note indicated near daily headaches with 1-4 severe headaches monthly.  

The Veteran testified before the Board in June 2016 and reported that his headaches came in clusters from 1-3 three days three to four times per month.  He described them as severe and indicated that he took a lot of medication to try to control them.  He indicated that the severity of his headaches was present in service and since discharge.  He reported that his headaches had caused him  to cancel innumerable activities over the years and, along with his back condition, lead him to quit working in July 2012.  

The above evidence reflects that the Veteran experienced severe headaches more than once per month that are prostrating and incapacitating.  Although the term "severe economic inadaptability" is not defined in the regulation, the Board finds that the nature and frequency of the headaches described by the Veteran and the VA examiner would approximate this definition.  In Pierce v. Principi, 18 Vet.App. 440 (2004), the Court held that severe economic inadaptability does not mean the claimant is completely unable to work, and VA concession that the phrase "productive of severe economic inadaptability" in DC 8100 should be construed as either "producing" or "capable of producing" severe economic inadaptability.  Moreover,  the Court held that, where the Board refused to award a 50 percent disability rating for a headache disorder without discussing the "interplay" among the regulations found at 38 C.F.R. § 4.3 (reasonable doubt resolved in favor of claimant), 38 C.F.R. § 4.7 (higher possible evaluation applies "if disability picture more nearly approximates the criteria for that rating[;] otherwise, the lower rating will be assigned"), and 38 C.F.R. § 4.21 (all the elements specified in a disability grade need not necessarily be found although "coordination of rating with impairment of function will, however, be expected in all instances"), the Board committed reasons or bases error.  In addition, to the extent that medication relieves the Veteran's symptoms, "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  The evidence is thus approximately evenly balanced as to whether the Veteran's headaches more nearly approximate the criteria for a 50 percent rating under Diagnostic Code 8100.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to the maximum schedular 50 percent rating for the Veteran's headaches under Diagnostic Code 8100 is warranted from the effective date of the grant of service connection, April 1, 2011.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

C.  Extraschedular

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's back disability and headaches are fully contemplated by the applicable rating criteria.  As shown above, the criteria for each disability are broad enough to encompass each of the symptoms described by the Veteran and reflected in the medical evidence.  With regard to the orthopedic manifestations of the lumbar spine disability, symptoms of pain and limitation of motion are contemplated by the appropriate rating criteria as set forth above.  Significantly, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  Moreover, the general rating formula for diseases and injuries of the spine indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  In sum, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.  The headaches criteria include the nature and duration of the "attacks" that would encompass all of the symptoms experienced during such attacks, and their effect on economic adaptability, which would encompass a broad range of effects of these symptoms, to include those described by the Veteran.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular rating for the back condition and headaches is not warranted. 38 C.F.R. § 3.321 (b)(1).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  In this case, entitlement to a TDIU is being granted.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  To the extent that the TDIU will not be granted for the entire appeal period because the Veteran was working, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

III.  Entitlement to TDIU prior to July 11, 2014.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. For purposes of this section, disabilities of a common etiology will be considered a single disability.  38 C.F.R. § 4.16(a).

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration will be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363. 

For purposes of entitlement to TDIU, marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16.  Generally, marginal employment shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  38 C.F.R. § 4.16(b).  Marginal employment may be held to exist on a "facts found basis" even when earned annual income exceeds the poverty threshold, including but not limited to "employment in a protected environment such as a family business or sheltered workshop."  38 C.F.R. § 4.16(b).  Further, a Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385   (Fed. Cir. 2001).

Here, service connection is in effect for multiple disabilities, including service-connected lumbar spine and headaches, with a combined evaluation of 90 percent since discharge from service.  The Veteran has therefore met the percentage requirements of 38 C.F.R. § 4.16(a).

The evidence in this case indicates that the Veteran was discharged from the military as of April 1, 2011.  The Veteran then indicated, in statements submitted to the Board, that he worked for approximately one year before retiring on July 13, 2012 due to his service-connected disabilities.  The Veteran was granted TDIU in April 2015.  The award was made effective July11, 2014, the date of the Veteran's claim for individual unemployability.  However, as noted in the introduction, the issue of entitlement to a TDIU is part and parcel of the claims for higher initial ratings for lumbar spine disability with the appeal period beginning on April 1, 2011.
 
In support of his claim for individual unemployability prior to July 11, 2014, the Veteran submitted the statement of his physician dated in May 2016, which stated that the Veteran headaches disability had been an ongoing condition since 2006, and has resulted in emergency room visits, loss of employment time, and a significant impact on his daily activities and economic livelihood.  The physician reported that she had observed first-hand the effect of the Veteran's degenerative spine condition and chronic migraine headaches on his mental and physical well-being and on his ability to pursue a reasonably active lifestyle and employment for a man of his age. 

The Veteran also testified in June 2016 that the effect of his service-connected disabilities, especially his service-connected lumbar spine and headaches, became too much to handle and, as such he quit a lucrative civilian job in July 2012.  The Veteran reported that his last day working was July 13, 2012.  The "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Moreover, whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Id. at 1354 ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").  The evidence is thus approximately evenly balanced as to whether the Veteran's service connected disabilities rendered him unemployable prior to July 11, 2014.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU prior to July 11, 2014, is warranted.

It appears that the Veteran stopped working due to his service connected disabilities on July 13, 2012.  However, the Board will not specify the effective date of the TDIU to allow the RO to do so in the first instance.  See Urban v. Principi, 18 Vet.App. 143, 145 (2004) (per curiam order) ("To the extent that [the appellant] is arguing that the Board must assign, sua sponte, an effective date once it awards a rating of TDIU on appeal from an RO decision, such an argument is unavailing unless an NOD is then of record as to the downstream issue of an effective date for the assignment of that rating.")


ORDER

Entitlement to an evaluation in excess of 40 percent for lumbar spine disability prior to May 31, 2016 is denied.

From May 31, 2016, an evaluation of 60 percent for lumbar spine disability is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to the maximum schedular rating of 50 percent for headaches is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to TDIU prior to July 11, 2014 is granted. 
REMAND

Note (1) to the General Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 38 C.F.R. § 4.71a 

In June 2016, the Veteran testified that he had nerve impingement in several lumbar vertebrae.  An April 2016 MRI also indicated right lower extremity symptoms.  The impression was multilevel disk bulges/degenerative changes with right central disk protrusions at L3/L4 and L4/L5 which are causing mass effect on the right L4.  The Veteran, however, has not been afforded a VA examination in connection with this claim.  

VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d).  Here, such an examination is warranted to determine whether separate ratings for associated objective neurologic abnormalities are warranted.  Upon remand, the Veteran should be afforded a VA examination in order to determine whether the Veteran has objective neurologic abnormalities, including, but not limited to, lower extremities radiculopathy, or bowel or bladder impairment, associated with the Veteran service-connected lumbar spine disability.

Accordingly, the claim for separate compensable ratings for objective neurologic abnormalities associated with service connected lumbar spine disability is REMANDED for the following action:

1.  Arrange for an appropriate VA examination for the purpose of determining whether the Veteran has objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, associated with the Veteran service-connected lumbar spine disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should also indicate whether the back disability causes radiculopathy in either lower extremity and, if so, is this radiculopathy best characterized as incomplete and mild paralysis, incomplete and moderate paralysis, incomplete and moderately severe paralysis, incomplete and severe paralysis, or complete paralysis.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided. 

2.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issue remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


